Dismissed and Memorandum Opinion filed March 8, 2007







Dismissed
and Memorandum Opinion filed March 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00829-CV
____________
 
RUEBEN and NICOLE CASAREZ, Appellants
 
V.
 
ROBERT STOLL, Appellee
 

 
On Appeal from the
55th District Court
Harris County,
Texas
Trial Court Cause
No. 04-13358
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed July 15, 2005.  Appellee, Robert Stoll, had
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for
the Southern District of Texas, under cause number 05-82713.  Because a stay is
automatically effected by Section 362(a) of the Bankruptcy Code, we stayed all
proceedings in the appeal.  See Tex.
R. App. P. 8.2.




On
January 9, 2007, the court was notified that appellee Robert Stoll was granted
a discharge under the bankruptcy code, and his case has been closed.  A
certified copy of the discharge order was provided to this court.  Accordingly,
on February 1, 2007, we reinstated this appeal.[1] 
No briefs have been filed in this appeal.  When the appeal was reinstated, the
court notified the parties that unless any party filed a response by February
15, 2007, demonstrating grounds for continuing this appeal, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
8, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.




[1]  Appellants=
appeal against Alltec Construction Co., Inc. remains pending before this court
under the severed case number 14-07-00068-CV.